Case 3:19-cv-00641-TJC-PDB Document 26 Filed 04/17/20 Page 1 of 34 PageID 234



                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                           JACKSONVILLE DIVISION


    BRYAN TURNER,

          Plaintiff,

    v.                                              Case No. 3:19-cv-641-J-32PDB

    MIKE WILLIAMS, as Sheriff of City
    of Jacksonville and Duval County,
    MIKE WILLIAMS, individually,
    BILL LEEPER, as Sheriff of Nassau
    County, and BILL LEEPER,
    individually,

          Defendants.


                                       ORDER

          This First Amendment retaliation case is before the Court on Defendant

    Mike Williams’s Motion to Dismiss, (Doc. 9), and Defendant Bill Leeper’s

    Motion to Dismiss, (Doc. 8). Plaintiff Bryan Turner responded in opposition to

    both motions. (Docs. 17, 18). Additionally, Williams filed a supplemental brief,

    (Doc. 22), to which Turner responded, (Doc. 25).

          I. BACKGROUND 1

          Turner brings this eight-count Amended Complaint against Defendants

    Jacksonville Sheriff Mike Williams in his official and individual capacities, and



          1   These facts, assumed as true, are taken from the Amended Complaint.
Case 3:19-cv-00641-TJC-PDB Document 26 Filed 04/17/20 Page 2 of 34 PageID 235



    Nassau County Sheriff Bill Leeper in his official and individual capacities. 2

    (Doc. 7). Turner alleges that in 2008, after working for fourteen years as a

    deputy sheriff for Nassau County, he retired and began working for the

    Jacksonville Sheriff’s Office (“JSO”). (Doc. 7 ¶ 10). At the time of his retirement

    from Nassau County, Turner did not receive a retired deputy identification

    card. Id. In 2016, Turner allegedly “began communicating to everyone he knew,

    and specifically within [the Nassau County and Jacksonville Sheriff’s offices],

    his intention to run for the position of sheriff of Nassau County in 2020.” Id.

    ¶ 12.

            On February 6, 2017, Turner was working undercover for JSO with two

    other officers when he fatally shot an individual, allegedly in self-defense. Id.

    ¶¶ 15–20. Immediately following the shooting, the newest member of the

    team—who was undergoing training—asked Turner if he should dispose of the

    beer in their vehicle. Id. ¶ 21. Although “the possession—and even ingestion—

    of beer by undercover officers is specifically permitted by [JSO] as a standard

    operating procedure,” Turner responded “yeah,” and the trainee threw the beer

    into a nearby yard. Id. ¶ 21. After other JSO personnel arrived, Turner was



            As a suit against a sheriff in his official capacity is really a suit against
            2

    the entity the sheriff represents, Barnett v. MacArthur, No. 18-12238, 2020 WL
    1870445, at *3 (11th Cir. Apr. 15, 2020), this Order will refer to the official
    capacity defendants as the entities: Jacksonville Sheriff’s Office, and Nassau
    County Sheriff’s Office.


                                             2
Case 3:19-cv-00641-TJC-PDB Document 26 Filed 04/17/20 Page 3 of 34 PageID 236



    interviewed and then placed on paid administrative leave. Id. ¶ 24. On

    February 12, 2017, the Integrity Division of JSO, which investigates criminal

    charges against officers, obtained warrants for Turner and the other two team

    members for tampering with evidence and conspiring to tamper with evidence.

    Id. ¶ 26. All three were arrested that day and placed on unpaid administrative

    leave. Id.

          Turner alleges that Williams had him arrested because Williams wanted

    a different individual to be elected sheriff of Nassau County. Id. ¶¶ 29–32.

    Further, Turner alleges that other individuals with similar conduct were

    treated differently. Id. ¶¶ 35–39. In August 2017, the state attorney dropped

    the charges against Turner. Id. ¶ 33. The following day, Turner submitted his

    written resignation because allegedly JSO “[r]epresentatives” “made clear” that

    if he continued to work for JSO he would spend the rest of his career answering

    telephones. Id. ¶ 34.

          While Turner was on unpaid administrative leave, he attempted to obtain

    a retired deputy identification card from Nassau County—which he had not

    previously sought because he was employed by JSO—but his request was

    denied. Id. ¶ 40. Turner alleges that Williams and Leeper “agreed to take all

    actions necessary to assure Plaintiff’s defeat in the 2020 election.” Id. ¶ 31.

    Moreover, Turner alleges that on February 15, 2018, he requested that Nassau

    County permit him to conduct the shooting qualification that is required to


                                          3
Case 3:19-cv-00641-TJC-PDB Document 26 Filed 04/17/20 Page 4 of 34 PageID 237



    continue carrying a firearm as a retired deputy, but that his request was denied.

    Id. ¶ 41.

          Turner originally filed his action in state court, but Defendants Williams

    and JSO removed the case. (Doc. 1). Turner subsequently filed an Amended

    Complaint asserting eight claims: First Amendment Retaliation under 42

    U.S.C. § 1983 against JSO (Count I); First Amendment Retaliation under

    § 1983 against Williams (Count II); First Amendment Retaliation under § 1983

    against Nassau County (Count III); First Amendment Retaliation under § 1983

    against Leeper (Count IV); Florida common law civil conspiracy against

    Williams and Leeper (Count V); Conspiracy to interfere with Civil Rights under

    § 1985 against Williams and Leeper (Count VI); Florida false imprisonment and

    arrest against JSO (Count VII); and Florida false imprisonment and arrest

    against Williams (Count VIII). Williams and JSO (Doc. 9) and Leeper and

    Nassau County (Doc. 8) moved to dismiss all counts against them. Turner

    responded in opposition to both motions, (Docs. 17, 18), but withdrew Count IV,

    (Doc. 17).

          II. LEGAL STANDARD

          A complaint must contain a short plain statement showing the plaintiff

    is entitled to relief. Fed. R. Civ. P. 8(a). “[A] complaint attacked by a Rule

    12(b)(6) motion to dismiss does not need detailed factual allegations . . . .” Bell

    Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). However, “a plaintiff’s


                                            4
Case 3:19-cv-00641-TJC-PDB Document 26 Filed 04/17/20 Page 5 of 34 PageID 238



    obligation to provide the grounds of his entitlement to relief requires more than

    labels and conclusions, and a formulaic recitation of the elements of a cause of

    action will not do.” Twombly, 550 U.S. at 555. The complaint’s factual matter,

    which is accepted as true, must be “plausible on its face.” Ashcroft v. Iqbal, 556

    U.S. 662, 678 (2009). “A claim has facial plausibility when the plaintiff pleads

    factual content that allows the court to draw the reasonable inference that the

    defendant is liable for the misconduct alleged.” Id. “Threadbare recitals of the

    elements of a cause of action, supported by mere conclusory statements, do not

    suffice.” Iqbal, 556 U.S. at 678.

          The Eleventh Circuit has also repeatedly lectured that shotgun

    complaints violate the federal pleading rules. Weiland v. Palm Beach Cty.

    Sheriff’s Office, 792 F.3d 1313, 1321–23 (11th Cir. 2015). In Weiland, Chief

    Judge Carnes identified four types of shotgun complaints:

          The most common type—by a long shot—is a complaint containing
          multiple counts where each count adopts the allegations of all
          preceding counts, causing each successive count to carry all that
          came before and the last count to be a combination of the entire
          complaint. The next most common type, at least as far as our
          published opinions on the subject reflect, is a complaint that does
          not commit the mortal sin of re-alleging all preceding counts but is
          guilty of the venial sin of being replete with conclusory, vague, and
          immaterial facts not obviously connected to any particular cause
          of action. The third type of shotgun pleading is one that commits
          the sin of not separating into a different count each cause of action
          or claim for relief. Fourth, and finally, there is the relatively rare
          sin of asserting multiple claims against multiple defendants
          without specifying which of the defendants are responsible for
          which acts or omissions, or which of the defendants the claim is


                                            5
Case 3:19-cv-00641-TJC-PDB Document 26 Filed 04/17/20 Page 6 of 34 PageID 239



          brought against.

    Id. at 1321–23 (footnotes omitted). “Relevant to the case at bar, a shotgun

    complaint also may ‘begin with a long list of general allegations’ that are later

    ‘incorporated by reference into each count of the complaint.’” Boswell v. Gee,

    No. 8:18-cv-1769-T-17AEP, 2019 WL 3718206, at *2 (M.D. Fla. Aug. 6, 2019)

    (quoting Johnson Enters. of Jacksonville, Inc. v. FPL Grp., Inc., 162 F.3d 1290,

    1333 (11th Cir. 1998)). “The unifying characteristic of all types of shotgun

    pleadings is that they fail to one degree or another, and in one way or another,

    to give the defendants adequate notice of the claims against them and the

    grounds upon which each claim rests.” Weiland, 792 F.3d at 1323.

          III. DISCUSSION

          A. The Amended Complaint is a Shotgun Pleading

          “In the Amended Complaint, Plaintiff includes a lengthy ‘[Background]

    Facts’ section with detailed factual allegations regarding his employment

    history with Defendant[s]. This is all well and good, insofar as it goes, but when

    he reaches the individual counts, Plaintiff reincorporates all of these

    background facts and then alleges the elements of his claims in vague and

    conclusory terms.” Smith v. City of Atl. Beach, No. 3:18-CV-1459-J-34MCR,

    2019 WL 2330470, at *2 (M.D. Fla. May 31, 2019). Here, Turner incorporates

    all of his factual allegations into each count and fails to identify which

    allegations form the basis of his different causes of action. For example, it is


                                            6
Case 3:19-cv-00641-TJC-PDB Document 26 Filed 04/17/20 Page 7 of 34 PageID 240



    unclear under Count I whether Turner is alleging that only the arrest was the

    retaliatory action, or if the arrest and the threat that Turner would be relegated

    to “teleserve” were both separate retaliatory actions. (Doc. 7 ¶ 50). “Indeed, in

    previous cases involving Plaintiff’s counsel, this Court and the court of appeals

    have noted the problems created at summary judgment by the vague and

    conclusory manner in which she drafts her pleadings.” Smith, 2019 WL

    2330470, at *2 n.4 (compiling cases). Thus, notwithstanding the additional

    deficiencies identified below, if Plaintiff files a second amended complaint, it

    must connect specific factual allegations with the elements for each cause of

    action.

          B. First Amendment Retaliation

          Turner alleges that JSO, Williams, and Nassau County all retaliated

    against him for exercising his First Amendment rights—specifically for stating

    his intention to run for sheriff of Nassau County.

          “‘[T]he First Amendment prohibits government officials from subjecting

    an individual to retaliatory actions’ for engaging in protected speech.” Nieves v.

    Bartlett, 139 S. Ct. 1715, 1722 (2019) (quoting Hartman v. Moore, 547 U.S. 250,

    256 (2006)). “To state a § 1983 First Amendment retaliation claim, a plaintiff

    generally must show:” (1) that the plaintiff engaged in constitutionally

    protected speech; (2) the defendant took retaliatory action that adversely

    affected that protected speech; and (3) a causal connection between the


                                            7
Case 3:19-cv-00641-TJC-PDB Document 26 Filed 04/17/20 Page 8 of 34 PageID 241



    defendant’s retaliatory conduct and the adverse effect on the plaintiff’s speech.

    DeMartini v. Town of Gulf Stream, 942 F.3d 1277, 1289 (11th Cir. 2019) (citing

    Bennett v. Hendrix, 423 F.3d 1247, 1250 (11th Cir. 2005)). Showing injury alone

    is insufficient, the retaliatory motive must be the “but-for” cause of the adverse

    action. Nieves, 139 S. Ct. at 1722.

          In each of his three First Amendment retaliation claims, Turner alleges

    that his protected speech was his “communicating to everyone he knew, and

    specifically within [JSO and Nassau County], his intention to run for the

    position of sheriff of Nassau County in 2020.” (Doc. 7 ¶ 12). Defendants assert

    that “a person’s interest in seeking public office is not entitled to [c]onstitutional

    protection.” (Docs. 8 at 5; 9 at 10 (both citing Sharp v. City of Palatka, 529 F.

    Supp. 2d 1354, 1363 (M.D. Fla. 2007)). Assuming, arguendo, that Sharp stands

    for what Defendants claim it does, it is no longer good law. The law of the

    Eleventh Circuit is that individuals have a First Amendment right to

    candidacy. 3 Randall v. Scott, 610 F.3d 701, 713 (11th Cir. 2010) (finding that



          3 The Court notes a split on this issue. See Cook v. Popplewell, 394 S.W.3d
    323, 336 (Ky. 2011) (critiquing Randall and holding: “But the essential act of
    becoming a candidate and the condition of being a candidate for elective office
    are, in the final analysis, no more of an exercise of First Amendment liberty
    than applying for a job.”); see also, e.g., Greenwell v. Parsley, 541 F.3d 401, 404
    (6th Cir. 2008) (holding that “the simple announcement of a candidacy” is not
    protected speech); Newcomb v. Brennan, 558 F.2d 825, 828 (7th Cir. 1977)
    (“[S]eeking office, by itself, is not entitled to constitutional protection[,]” but
    that viewpoints expressed as a candidate are entitled to protection).


                                              8
Case 3:19-cv-00641-TJC-PDB Document 26 Filed 04/17/20 Page 9 of 34 PageID 242



    running against boss’s husband for chairman of county commissioners was

    protected speech). Thus, Turner has alleged protected speech.

          Turner has alleged different retaliatory acts—the second element—for

    the different defendants: false arrest by Williams and JSO and refusal to

    provide retired deputy identification and an opportunity to requalify on its

    shooting range by Nassau County. Each of these alleged actions are discussed

    in more detail below.

          For the third element—a causal connection—the Supreme Court has

    developed different standards based on the type of First Amendment retaliation

    claim. See, e.g., Nieves, 139 S. Ct. at 1727 (holding that in retaliatory arrest

    cases, plaintiff must allege and prove an absence of probable cause unless he

    can show similarly situated individuals who did not engage in protected speech

    were not arrested); Lozman v. City of Riviera Beach, 138 S. Ct. 1945, 1954

    (2018) (finding that retaliatory arrest cases against municipalities can proceed

    without showing an absence of probable cause if there is an official policy of

    retaliation); Hartman, 547 U.S. at 265–66 (requiring plaintiff to plead an

    absence of probable cause in retaliatory prosecution cases); Mt. Healthy City

    Sch. Dist. Bd. of Educ. v. Doyle, 429 U.S. 274, 286 (1977) (holding that

    defendant is not liable if it would have taken same adverse action had there

    been no protected speech); see also DeMartini, 942 F.3d at 1298 (analyzing

    Supreme Court First Amendment retaliation precedent). Generally speaking,


                                           9
Case 3:19-cv-00641-TJC-PDB Document 26 Filed 04/17/20 Page 10 of 34 PageID 243



    these cases can be put into two broad categories: (1) adverse action cases

    normally, but not exclusively, arising in the employment context, and (2) cases

    where “the governmental defendant has utilized the legal system to arrest or

    prosecute the plaintiff . . . .” DeMartini, 942 F.3d at 1289. This case focuses on

    the second category.

          The second category of cases is more nuanced, and the standard varies

    based on the type of retaliatory action (i.e. retaliatory arrest or prosecution) and

    the type of government actor (whether the defendant is a government entity or

    an individual). For each subset, the general rule is that the absence of probable

    cause is required for the claim to proceed. 4 Nieves, 139 S. Ct. at 1723–27.

    However, when the claim is for a retaliatory arrest against a municipality, the

    plaintiff need not prove an absence of probable cause if he can show that the

    municipality had an official policy to retaliate against him. Lozman, 138 S. Ct.



          4 Although precedent has created a different standard for retaliatory
    arrest and retaliatory prosecution cases, this case would better align with the
    reasoning used in Hartman—a retaliatory prosecution claim. “[I]n retaliatory
    prosecution cases, the causal connection between the defendant’s animus and
    the prosecutor’s decision to prosecute is weakened by the ‘presumption of
    regularity accorded to prosecutorial decisionmaking.’” Lozman, 138 S. Ct. at
    1953 (quoting Hartman, 547 U.S. at 263). Here, Turner was arrested pursuant
    to a warrant issued by a magistrate—similarly weakening “the link between
    the defendant’s retaliatory animus and the plaintiff’s injury . . . .” Id. Thus,
    under these circumstances, probable cause should bar Turner’s claim against
    Williams individually. However, regardless of which standard is applied, the
    law was not clearly established at the time and Williams is entitled to qualified
    immunity. See infra pp. 21–22.


                                            10
Case 3:19-cv-00641-TJC-PDB Document 26 Filed 04/17/20 Page 11 of 34 PageID 244



    at 1954. In cases where a plaintiff alleges retaliatory arrest against an

    individual officer, probable cause bars the suit unless the plaintiff can

    demonstrate that other similarly situated individuals who did not engage in

    protected speech were not arrested. Nieves, 139 S. Ct. at 1727.

          Moreover, individual government defendants can still avoid liability via

    qualified immunity. “Qualified immunity shields government officials from civil

    damages liability unless the official violated a statutory or constitutional right

    that was clearly established at the time of the challenged conduct.” Reichle v.

    Howards, 566 U.S. 658, 664 (2012). If a defendant was acting within his

    discretionary authority, then the plaintiff must demonstrate that the

    government actor violated a clearly established constitutional right. Harlow v.

    Fitzgerald, 457 U.S. 800, 818 (1982). And when the government defendant is a

    supervisor, the plaintiff’s claim must allege more than a theory of respondeat

    superior. Henley v. Payne, 945 F.3d 1320, 1331 (11th Cir. 2019). Instead, the

    plaintiff must allege that the supervisor personally participated in the

    unconstitutional conduct or that “there is a causal connection between

    [the] supervisor’s actions and the alleged constitutional violation.” Id.

    (quotations omitted) (quoting Piazza v. Jefferson Cty., 923 F.3d 947, 957 (11th

    Cir. 2019)).




                                           11
Case 3:19-cv-00641-TJC-PDB Document 26 Filed 04/17/20 Page 12 of 34 PageID 245



                1. Whether there was probable cause to arrest Turner.

           For each First Amendment retaliatory arrest claim, the threshold

    inquiry is whether the plaintiff has pleaded an absence of probable cause. See

    Nieves, 139 S. Ct. at 1727; Lozman, 138 S. Ct. at 1954. Probable cause is

    determined by “whether, at the time of the arrest, ‘the facts and circumstances

    within the officers’ knowledge and of which they had reasonably trustworthy

    information were sufficient to warrant a prudent man in believing that the

    [suspect] had committed or was committing an offense.’” Huebner v. Bradshaw,

    935 F.3d 1183, 1187 (11th Cir. 2019) (alteration adopted) (quoting Beck v. Ohio,

    379 U.S. 89, 91 (1964)). Although arresting officers must conduct a reasonable

    investigation, they “need not take ‘every conceivable step . . . at whatever cost,

    to eliminate the possibility of convicting an innocent person.’” Rankin v. Evans,

    133 F.3d 1425, 1435–36 (11th Cir. 1998) (alterations in original) (quoting

    Tillman v. Coley, 886 F.2d 317, 321 (1989)). “Simply stated, [the probable cause]

    standard requires that an arrest be objectively reasonable under the totality of

    the circumstances.” Bailey v. Bd. of Cty. Comm’rs of Alachua Cty., 956 F.2d

    1112, 1119 (11th Cir. 1992). Further, subject to exceptions not pled here,

    “[g]reat deference is accorded to the magistrate’s determination of probable

    cause.” United States v. Gonzalez, 940 F.2d 1413, 1419 (11th Cir. 1991) (citing

    United States v. Leon, 468 U.S. 897, 914 (1984)).




                                           12
Case 3:19-cv-00641-TJC-PDB Document 26 Filed 04/17/20 Page 13 of 34 PageID 246



          Florida’s evidence tampering statute—which Turner was arrested for

    violating—states:

          (1) No person, knowing that a criminal trial or proceeding or an
          investigation by a duly constituted prosecuting authority, law
          enforcement agency, grand jury or legislative committee of this
          state is pending or is about to be instituted, shall:
                 (a) Alter, destroy, conceal, or remove any record, document,
                 or thing with the purpose to impair its verity or availability
                 in such proceeding or investigation;

    § 918.13, Fla. Stat. (2019).

          Reviewing the statute and the facts alleged, assuming them as true for

    purposes of a motion to dismiss, probable cause existed to arrest Turner and his

    team for tampering with evidence. While undercover, Turner shot and killed an

    individual who had pointed a handgun directly at his head. (Doc. 7 ¶ 19).

    Immediately after the shooting, the trainee team member asked if he should

    dispose of the beer in the undercover police vehicle, to which Turner replied

    “yeah.” Id. ¶ 21. The trainee threw the beer into a nearby yard. Id. This

    information is sufficient to lead a “prudent man” to believe that Turner, who

    knew JSO was going to investigate the officer-involved shooting, had conspired

    to conceal or remove the beer to “impair its . . . availability” in the JSO

    investigation. See § 918.13; Huebner, 935 F.3d at 1187. That Turner informed

    investigators that there was beer in the car, that the beer was allegedly

    authorized by JSO policy, and that Turner believes the beer was not evidence

    are irrelevant to the probable cause determination.


                                           13
Case 3:19-cv-00641-TJC-PDB Document 26 Filed 04/17/20 Page 14 of 34 PageID 247



          Moreover, this is not a situation where Turner was arrested at the scene.

    As alleged, the matter was investigated by JSO’s Integrity Division, which

    secured warrants for all three officers involved. (Doc. 7 ¶ 26). Although not

    dispositive, a warrant favors a finding of probable cause. 5 See Gonzalez, 940

    F.2d 1419. Accordingly, as pled, JSO had probable cause to arrest Turner. Thus

    to proceed, he must demonstrate that JSO had an official policy to retaliate

    against him (Count I) and that he was treated differently than other similarly

    situated persons (Count II).

                     2. Turner has failed state a First Amendment
                        retaliation claim against JSO (Count I).

          In Count I, Turner alleges that Sheriff Williams, in his official capacity,

    had Turner arrested in retaliation for Turner announcing his intent to run for

    Nassau County sheriff. A sheriff sued in his official capacity is effectively an

    action against the governmental entity the sheriff represents, in this case the

    City of Jacksonville. Barnett, 2020 WL 1870445, at *3. A municipality, such as

    Jacksonville, is considered a person under § 1983, but its liability is limited to

    situations where a municipal policy caused the deprivation of rights. Monell v.

    Dep’t of Soc. Servs., 436 U.S. 658, 691 (1978) (holding that a municipality



          5 Turner argues that an arrest warrant based on intentionally-submitted
    incorrect facts is void. (Doc. 18 at 3–4). Although an affidavit containing false
    material facts can invalidate a warrant, the Amended Complaint contains no
    allegations that the warrant to arrest Turner was falsely procured.


                                           14
Case 3:19-cv-00641-TJC-PDB Document 26 Filed 04/17/20 Page 15 of 34 PageID 248



    cannot be held vicariously liable under § 1983); see City of Canton v. Harris,

    489 U.S. 378, 385 (1989). A municipal policy can be in the form of: (1) a written

    policy; (2) a custom, which is “a practice so settled and permanent that it takes

    on the force of the law[;]” (3) a decision by someone with final decision making

    authority; or (4) a policy of inadequate training or supervision, all of which must

    cause the alleged deprivation of constitutional rights. McDowell v. Brown, 392

    F.3d 1283, 1290 (11th Cir. 2004).

           In Lozman, the Supreme Court held that probable cause would not bar a

    retaliatory arrest claim against a municipality that created and enforced an

    official policy motivated by retaliation. 138 S. Ct. at 1954. The Eleventh Circuit

    has examined Lozman in depth, determining that this probable cause exception

    applied only “when the ‘unique’ five factual circumstances in Lozman exist

    together . . . .” DeMartini, 942 F.3d at 1297. Those five factual circumstances

    are:

           (1) plaintiff Lozman had alleged “more governmental action than
           simply an [officer’s] arrest” because he claimed that the City “itself
           retaliated against him pursuant to an ‘official municipal policy’ of
           intimidation”; (2) the plaintiff had alleged that the City’s
           retaliation plan was “premeditated” and formed months earlier
           (before the arrest); (3) the plaintiff had “objective evidence” of a
           policy motivated by retaliation, as he had a transcript of a closed-
           door meeting where a Councilmember stated that the City should
           use its resources to “intimidate” Lozman and others who filed
           lawsuits against the City; (4) there was less of a concern about the
           causation problem and opening the floodgates of frivolous
           retaliation claims because the City’s official policy of retaliation
           was formed months earlier, there was little relation between the


                                             15
Case 3:19-cv-00641-TJC-PDB Document 26 Filed 04/17/20 Page 16 of 34 PageID 249



          “protected speech that prompted the retaliatory policy and the
          criminal offense (public disturbance) for which the arrest was
          made,” and “it was unlikely that the connection between the
          alleged animus and injury will be weakened by an
          official’s legitimate consideration of speech”; and (5) the plaintiff’s
          speech—the right to petition—was “one of the most precious of the
          liberties safeguarded by the Bill of Rights” and was “high in the
          hierarchy of First Amendment values.”

    DeMartini, 942 F.3d at 1294 (citing Lozman, 138 S. Ct. at 1949, 1954–55).

    Although neither Lozman nor DeMartini were decided at the pleading stage,

    Turner’s allegations must still support reasonable inferences that the Lozman

    exception should apply. Further, even if the Lozman exception applies, the Mt.

    Healthy test kicks in, and the city is not liable if it can show it would have taken

    the same action regardless of the protected speech. Lozman, 138 S. Ct. at 1955.

          JSO had probable cause to arrest Turner for conspiracy to tamper with

    evidence; thus, Turner must show that the Lozman exception—that JSO had

    an official policy to retaliate against him for his protected speech—should apply.

    See DeMartini, 942 F.3d at 1294 (citing Lozman, 138 S. Ct. at 1954–55). But

    Turner fails to allege an official policy of retaliation. The Amended Complaint

    contains only conclusory allegations that Williams was a final decisionmaker

    and that JSO had a custom of engaging in similar wrongful behavior. Neither

    conclusory allegation is supported by factual content. See Iqbal, 556 U.S. at 678

    (“Threadbare recitals of the elements of a cause of action, supported by mere

    conclusory statements, do not suffice.”).



                                            16
Case 3:19-cv-00641-TJC-PDB Document 26 Filed 04/17/20 Page 17 of 34 PageID 250



          Assuming, arguendo, that Williams is a final decision maker under state

    law, Turner has not alleged any specific decision by Williams that caused his

    constitutional deprivation. “[M]unicipal liability may be imposed for a single

    decision by municipal policymakers under appropriate circumstances.”

    Pembaur v. City of Cincinnati, 475 U.S. 469, 480 (1986). However, “[m]unicipal

    liability attaches only where the decisionmaker possesses final authority to

    establish municipal policy with respect to the action ordered.” Id. at 481

    (plurality opinion). As Turner was arrested under a warrant, Williams was not

    the final approving authority of the arrest, see §§ 901.01 et seq. (authorizing

    judicial officers to issue arrest warrants); 30.15 (outlining the duties and powers

    of sheriffs), nor is it alleged that he did so.

          Additionally, Turner fails to allege a custom that JSO routinely arrested

    individuals for the purpose of deterring protected speech. Turner argues that

    he alleged a custom:

          The actions by and on behalf of Defendant JAX SHERIFF set forth
          in this count were not unique events of the violations set forth
          herein. On information and belief, further similar events of
          wrongful actions on the part of Defendant JAX SHERIFF and/or
          its employees or agents have taken place, such events combining
          to determine a pattern of similar wrongful and illegal behavior.

    (Doc. 7 ¶ 59). But this allegation is the definition of conclusory. See McCullough

    v. Bd. of Regents of the Univ. Sys. of Ga., 623 F. App’x 980, 983 (11th Cir. 2015)

    (holding that plaintiff’s allegation “upon information and belief” without



                                              17
Case 3:19-cv-00641-TJC-PDB Document 26 Filed 04/17/20 Page 18 of 34 PageID 251



    additional allegations of a causal connection was insufficient “to raise his

    allegations of retaliation above the speculative level.”). Further, Turner does

    not allege that JSO had “a practice so settled and permanent that it [took] on

    the force of the law . . . .” McDowell, 392 F.3d at 1290. Moreover, Turner’s

    argument that a generalized pleading of a policy or custom is sufficient to

    withstand a motion to dismiss and permit discovery is not well taken. See Doc.

    18 at 12. One of the cases Turner relies upon refutes his argument:

    “[D]iscovery follows a well-pleaded complaint; not the other way around.

    Because [the plaintiff’s] complaint does not allege any unconstitutional policy

    or custom, the court did not err in dismissing [the plaintiff’s] municipal liability

    claim against the County.” Carter v. DeKalb Cty., 521 F. App’x 725, 729 (11th

    Cir. 2013). This statement does not mean that Turner can simply allege that

    JSO had a policy of unconstitutional retaliatory actions—he must allege what

    the policy was. See id.

          Moreover, as pled, this case does not have the same five unique factual

    circumstances present in Lozman. The Supreme Court limited Lozman to its

    facts because it was a unique case. 138 S. Ct. at 1954–55. Lozman had acquired

    the transcript of a closed-door city council meeting where a member said the

    City should intimidate Lozman and others who filed lawsuits against it months

    earlier. Id. Then, the city council had Lozman arrested at one of its public

    meetings. Id.


                                            18
Case 3:19-cv-00641-TJC-PDB Document 26 Filed 04/17/20 Page 19 of 34 PageID 252



          The facts here are materially different. The Amended Complaint makes

    no allegations that Williams, individually or through his policies as sheriff,

    directed that Turner be arrested, investigated, or otherwise retaliated against.

    Turner was involved in an incident that required a JSO investigation. (Doc. 7

    ¶ 24). The Integrity Division investigated the incident and secured arrest

    warrants for Turner and the two other members of his team. Id. ¶ 26. The

    causal chasm between Turner’s hearsay allegation that Williams was going “to

    take all actions necessary to assure [Turner’s] defeat in the 2020 election” and

    Turner’s arrest renders this case materially different from Lozman. Id. ¶ 31;

    138 S. Ct. 1954–55; DeMartini, 942 F.3d at 1294. Lastly, even if Turner could

    show that Lozman should apply, his Amended Complaint does not satisfy the

    Mt. Healthy test because it is clear JSO would have taken the same actions

    irrespective of Turner’s protected speech—a fact evident from the arrest of the

    other two officers involved. See Lozman, 138 S. Ct. at 1955 (“On facts like these,

    Mt. Healthy provides the correct standard for assessing a retaliatory arrest

    claim.”). Therefore, Turner’s claim for First Amendment retaliation against

    Williams in his official capacity shall be dismissed.

                  3. The First Amendment retaliation claim against
                 Williams individually (Count II) should be dismissed.

          Turner alleges that Williams had Turner arrested in retaliation for

    announcing his intention to run for sheriff of Nassau County. “Although



                                           19
Case 3:19-cv-00641-TJC-PDB Document 26 Filed 04/17/20 Page 20 of 34 PageID 253



    probable cause should generally defeat a retaliatory arrest claim, a narrow

    qualification is warranted for circumstances where officers have probable cause

    to make arrests, but typically exercise their discretion not to do so.” Nieves, 139

    S. Ct. at 1727. Thus, a plaintiff’s retaliatory arrest claim against an individual

    officer can proceed when the plaintiff shows an absence of probable cause or

    “presents objective evidence that he was arrested when otherwise similarly

    situated individuals not engaged in the same sort of protected speech had not

    been.” Id. As the Supreme Court explained:

          For example, at many intersections, jaywalking is endemic but
          rarely results in arrest. If an individual who has been vocally
          complaining about police conduct is arrested for jaywalking at
          such an intersection, it would seem insufficiently protective of
          First Amendment rights to dismiss the individual’s retaliatory
          arrest claim on the ground that there was undoubted probable
          cause for the arrest.

    Id.

          Here, Turner’s claim against Williams (individually) fails for three

    reasons. First, Turner’s allegations that Williams was involved in the arrest are

    conclusory. (Doc. 7 ¶¶ 32, 70, 74, 76). Besides Turner’s speculative allegation

    that Williams “personally participated in adverse actions against Plaintiff in

    violation of First Amendment right to free speech[,]” there are no facts

    demonstrating that Williams even knew about the arrest before it took place—

    never mind that he somehow participated in it. See Henley, 945 F.3d at 1331

    (requiring plaintiff to show that a supervisor personally participated in the


                                            20
Case 3:19-cv-00641-TJC-PDB Document 26 Filed 04/17/20 Page 21 of 34 PageID 254



    alleged unconstitutional action or a causal connection between the supervisor’s

    actions and the unconstitutional act).

          Second, Turner fails to allege that he was treated differently than other

    similarly situated persons. See Nieves, 139 S. Ct. at 1727. In fact, Turner

    alleges that the other two individuals on his team, who did not engage in

    protected speech, were also arrested—belying the conclusory allegations that

    Turner was treated differently in like circumstances. (Doc. 7 ¶ 26).

          Third, and decisively, at the time of Turner’s arrest, it was not clearly

    established that an arrest made with probable cause could nonetheless subject

    a government actor to liability for First Amendment retaliation. 6 See Nieves,

    139 S. Ct. at 1727; Lozman, 138 S. Ct. at 1954; Reichle, 566 U.S. at 664 (finding

    that the law was not clearly established by the Supreme Court). Two recent,

    albeit unpublished, Eleventh Circuit decisions solidify this point. Quick v.

    Geddie, 763 F. App’x 909, 915 (11th Cir. 2019); Alston v. City of Darien, 750 F.

    App’x 825, 835 (11th Cir. 2018). In Alston, the Eleventh Circuit concluded: “As

    for Alston’s claim that Brown violated his First Amendment rights by arresting

    him based on his constitutionally protected speech, this claim also fails. At the

    time of Alston’s arrest, there was no clearly established ‘right to be free from

    a retaliatory arrest that [was] otherwise supported by probable cause.’” Alston,


          6  Investigating potential crimes by police officers is an act within a
    sheriff’s discretionary authority.


                                             21
Case 3:19-cv-00641-TJC-PDB Document 26 Filed 04/17/20 Page 22 of 34 PageID 255



    750 F. App’x at 835 (quoting Reichle, 566 U.S. at 665). And in Quick, the

    Eleventh Circuit held that the law was not clearly established because the

    standard governing First Amendment retaliatory arrest claims had changed

    between the alleged unconstitutional arrest and the time the case reached the

    Eleventh Circuit. Quick, 763 F. App’x at 915. The court stated:

          When Trooper Geddie arrested Quick, the governing law provided
          that, “when an officer has arguable probable cause to arrest, he is
          entitled to qualified immunity . . . from First Amendment claims
          stemming from the arrest.” It was roughly two years later that the
          Supreme Court held [in Lozman] . . . that an arrestee may prevail
          on a civil claim for damages for a retaliatory arrest, even if there
          was probable cause for the arrest . . . .

    Id. (citations omitted). Thus, at earliest, the law was clearly established by

    Lozman in 2018, but that is unlikely given the Supreme Court’s limitation of

    that case to its facts. 138 S. Ct. at 1955. Instead, it was not clearly established

    until Nieves, that an officer could be liable for an alleged retaliatory arrest

    under these circumstances. Because Nieves was decided two years after the

    events in question here, Williams is entitled to qualified immunity on Count II.

                        4. Turner’s First Amendment retaliation
                     claim against Nassau County (Count III) fails.

          Turner appears to allege that Nassau County retaliated against him by

    declining to provide him with retired deputy identification and refusing to allow

    him to take his firearm requalification on its range. However, Turner’s claim

    fails because: (1) he has not alleged facts to support Nassau County had an



                                            22
Case 3:19-cv-00641-TJC-PDB Document 26 Filed 04/17/20 Page 23 of 34 PageID 256



    official policy to retaliate against him; (2) he has not alleged an adverse action;

    and (3) he has not alleged that any adverse action was caused by Turner’s

    alleged protected speech.

          First, Turner makes only conclusory allegations that Nassau County had

    a policy to retaliate against him. This point is exemplified in Turner’s response

    to Nassau County’s motion to dismiss. There, Turner, instead of demonstrating

    how he alleged that Nassau County had an official policy of retaliating against

    him, incorporates his arguments in response to JSO’s contention that Turner

    failed to allege a policy or custom. (Doc. 17 at 9). But, JSO and Nassau County

    are two different entities and allegedly engaged in different retaliatory acts;

    therefore, each would need to have its own policy or custom of retaliation.

          Second, Turner has not alleged an adverse action. As to Nassau County,

    this case does not involve an employment decision, an arrest, or a prosecution.

    Thus, a different standard applies. Where, as here, the plaintiff is a private

    citizen, he “suffers adverse action if the defendant’s allegedly retaliatory

    conduct would likely deter a person of ordinary firmness from the exercise of

    First Amendment rights.” Bennett, 423 F.3d at 1254. “And ‘since there is no

    justification for harassing people for exercising their constitutional rights,’ the

    adverse effect ‘need not be great.’” Echols v. Lawton, 913 F.3d 1313, 1323 (11th

    Cir. 2019) (quoting Bennett, 423 F.3d at 1254). However, “government officials

    should not be liable when the plaintiff is unreasonably weak-willed or suffers


                                            23
Case 3:19-cv-00641-TJC-PDB Document 26 Filed 04/17/20 Page 24 of 34 PageID 257



    only a ‘de minimis inconvenience to her exercise of First Amendment rights.’”

    Bennet, 423 F.3d at 1252 (quoting Constantine v. Rectors & Visitors of George

    Mason Univ., 411 F.3d 474, 500 (4th Cir. 2005)).

          Here, Turner fails to allege an adverse action because being denied the

    retired deputy identification and the opportunity to conduct a firearm

    requalification are de minimis inconveniences. See Bennet, 423 F.3d at 1252.

    Neither are required by federal or state law. See Burban v. City of Neptune

    Beach, 920 F.3d 1274, 1280 (11th Cir. 2019) (“We thus conclude that no

    provision of § 926C[, titled ‘Carrying of concealed firearms by qualified retired

    law enforcement officers,’] compels a State to issue identification.”);

    § 112.193(2), Fla. Stat. (stating that law enforcement employers “may” provide

    a retired law enforcement identification card); Fla. Admin. Code R. 11B-27.014

    (“Neither state law nor the [federal act] provide a retiree with a right to demand

    access to a range or an opportunity to attempt the course of fire.”). Contrary to

    the cases cited by Turner, this action is different from revoking an individual’s

    right to carry a firearm. See Doc. 17 at 7–8. Nassau County’s actions in no way

    inhibit Turner from applying for a concealed carry permit like any other Florida

    citizen. Accordingly, being denied identification to which one is not entitled,

    does not reasonably “deter a person of ordinary firmness” from expressing a

    desire to run for sheriff. See Bennett, 423 F.3d at 1254.




                                           24
Case 3:19-cv-00641-TJC-PDB Document 26 Filed 04/17/20 Page 25 of 34 PageID 258



          Lastly, Turner has not alleged that his intention to run for sheriff caused

    Nassau County to refuse to provide him with retired deputy identification. In

    response to this argument, Turner asserts that the temporal proximity between

    his announcement of an intention to run for sheriff and his arrest is sufficient

    to satisfy his causation pleading obligation. (Doc. 17 at 8–9 (citing Purvines v.

    City of Crestview, No. 3:15-CV-326/MCR/EMT, 2016 WL 5844868, at *4 (N.D.

    Fla. Sept. 30, 2016))). Additionally, Turner contends that causation is an issue

    that should be decided on summary judgment, not on the pleadings. Id. (citing

    Brungart v. BellSouth Telecomms., Inc., 231 F.3d 791, 799 (11th Cir. 2000)).

          Turner is incorrect on both assertions. First, Turner was not arrested by

    Nassau County, so the temporal proximity between his arrest by JSO and his

    alleged protected speech is irrelevant. Second, it is unclear if the temporal

    proximity rule applies outside of employment adverse action cases. See

    Brungart, 231 F.3d at 799 (discussing FMLA retaliation prima facie case).

    Third, even assuming it does apply to a sheriff’s refusal to provide retired

    deputy identification, the temporal proximity is not close. See Laird v. Bd. of

    Cty. Comm’rs, No. 3:15-cv-394-MCR-CJK, 2017 WL 1147472, at *7 (N.D. Fla.

    Mar. 26, 2017) (“But mere temporal proximity, without more, must be ‘very

    close.’” (quoting Thomas v. Cooper Lighting, Inc., 506 F.3d 1361, 1364 (11th Cir.

    2007)). In Laird, the court concluded that the temporal proximity was

    insufficient where seven months passed between the protected speech and


                                           25
Case 3:19-cv-00641-TJC-PDB Document 26 Filed 04/17/20 Page 26 of 34 PageID 259



    alleged retaliatory action. Id. Here, Turner alleges he began telling “everyone”

    in the summer of 2016 that he was going to run for sheriff, (Doc. 7 ¶ 12), but

    Nassau County did not deny the identification and opportunity to requalify

    until February of 2017 and 2018, respectively, id. ¶¶ 40–41. This is too great of

    a time span to infer causation based solely on temporal proximity. 7 See Laird,

    2017 WL 1147472, at *7.

          Contrary to Turner’s assertions, a district court is permitted to dismiss a

    § 1983 First Amendment retaliation claim if the complaint fails to sufficiently

    allege causation. See Carruth v. Bentley, 942 F.3d 1047, 1061 (11th Cir. 2019)

    (“As we’ve noted already, we agree with the district court’s causation analysis

    and in fact conclude that it requires dismissal of all of Carruth’s § 1983

    claims.”). 8 Absent anything beyond conclusory allegations, Turner fails to

    allege a causal link between his protected speech and Nassau County’s alleged




          7 Turner argues that only two weeks elapsed between when Williams
    announced his support for a different candidate and Turner’s arrest. (Doc. 17 at
    8). However, neither of these actions have anything to do with Nassau County
    and its refusal to provide Turner with his requested identification.
          8 Turner misrepresents the quote he relies upon from Purvines. In its
    entirety, the sentence states: “These disputed factual questions about causation
    are more appropriate for determination on summary judgment, with a fully
    developed factual record supporting the parties’ positions, than at this early
    stage where the court only considers the allegations in Plaintiffs’ Amended
    Complaint.” Purvines, 2016 WL 5844868, at *4; (Doc. 17 at 8–9). The cherry-
    picked quote omits the underlined portion of the sentence, which limits the
    general proposition that follows. Counsel should be more careful.


                                           26
Case 3:19-cv-00641-TJC-PDB Document 26 Filed 04/17/20 Page 27 of 34 PageID 260



    retaliatory actions. Thus, Count III against Nassau County is due to be

    dismissed.

          C. Civil Rights Conspiracy

          Turner alleges that Williams and Leeper engaged in a conspiracy to

    violate his First Amendment rights in violation of 42 U.S.C. § 1985(3).

          To state a claim under § 1985(3), a plaintiff must allege: (1)
          defendants engaged in a conspiracy; (2) the conspiracy’s purpose
          was to directly or indirectly deprive a protected person or class the
          equal protection of the laws, or equal privileges and immunities
          under the laws; (3) a conspirator committed an act to further the
          conspiracy; and (4) as a result, the plaintiff suffered injury to either
          his person or his property, or was deprived of a right or privilege
          of a citizen of the United States.

    Jimenez v. Wellstar Health Sys., 596 F.3d 1304, 1312 (11th Cir. 2010). Section

    1985(3) only provides First Amendment protection where “the state was

    somehow involved in or affected by the conspiracy.” United Bhd. of Carpenters

    & Joiners of Am., Local 610, AFL-CIO v. Scott, 463 U.S. 825, 833 (1983). Turner

    has sufficiently alleged that Williams and Leeper were state actors. See Lyes v.

    City of Riviera Beach, 166 F.3d 1332, 1340 (11th Cir. 1999) (en banc) (holding

    that conspiracies under color of state law are actionable).

          Turner alleges that Williams and Leeper conspired to deprive him of his

    civil rights. Assuming, without deciding, that Turner alleges (1) a conspiracy,

    (3) overt acts in furtherance, and (4) injury, he has not, and cannot, satisfy the

    second element: “(2) the conspiracy’s purpose was to directly or indirectly



                                             27
Case 3:19-cv-00641-TJC-PDB Document 26 Filed 04/17/20 Page 28 of 34 PageID 261



    deprive a protected person or class the equal protection of the laws, or equal

    privileges and immunities under the laws . . . .” Jimenez, 596 F.3d at 1312. The

    second element requires that Turner allege “some racial, or perhaps otherwise

    class-based, invidiously discriminatory animus behind the conspirators’ action.”

    United Bhd., 463 U.S. at 834–35 (quoting Griffin v. Breckenridge, 403 U.S. 88,

    102 (1971)). “Thus, a plaintiff must allege both that the conspiracy was

    motivated by discriminatory animus against an identifiable class and that the

    discrimination against the identifiable class was invidious.” Farber v. City of

    Paterson, 440 F.3d 131, 135 (3d Cir. 2006) (citing Aulson v. Blanchard, 83 F.3d

    1, 4–5 (1st Cir. 1996)).

          Turner argues that he does not need to “allege—and subsequently

    prove—that Sheriff Williams violated his constitutional rights based upon race,

    age, gender or any class-based discriminatory animus.” (Doc. 18 at 19). This

    statement misapprehends the law. Accepting all of Turner’s allegations as true,

    he cannot state a claim for a § 1985(3) conspiracy because the alleged

    retaliatory actions were not taken against an identifiable class. Cf. United Bhd.,

    463 U.S. at 833 (“[I]t is a close question whether § 1985(3) was intended to reach

    any class-based animus other than animus against Negroes and those who

    championed their cause . . . .”). The Supreme Court and circuit courts have been

    reluctant to expand the definition of class beyond those that are race-based.




                                           28
Case 3:19-cv-00641-TJC-PDB Document 26 Filed 04/17/20 Page 29 of 34 PageID 262



    Bray v. Alexandria Women’s Health Clinic, 506 U.S. 263, 269 (1993). As the

    Supreme Court stated:

          [The term class] unquestionably connotes something more than a
          group of individuals who share a desire to engage in conduct that
          the § 1985(3) defendant disfavors. Otherwise, innumerable tort
          plaintiffs would be able to assert causes of action under § 1985(3)
          by simply defining the aggrieved class as those seeking to engage
          in the activity the defendant has interfered with. This definitional
          ploy would convert the statute into the “general federal tort law”
          it was the very purpose of the animus requirement to avoid.

    Id.

          Courts are split on whether political affiliation, which Turner has not

    sufficiently alleged in any event, is an acceptable class. The Court found no case

    upholding a class of persons merely supporting particular candidates or causes.

    Cf., e.g., Farber, 440 F.3d at 136–38 (holding that city employees who were fired

    for supporting former administration in election did not comprise identifiable

    class under § 1985(3)); Aulson, 83 F.3d at 4–5 (affirming dismissal of complaint

    where class alleged was “composed solely of persons who support candidates

    opposed to the politics of the ‘old guard,’ and that the defendants are members

    of the ‘old guard.’”); Dean v. Olens, No. 1:18-CV-4224-TCB, 2019 WL 8017734,

    at *6 (N.D. Ga. Feb. 7, 2019) (finding the law in the Eleventh Circuit to be

    unsettled and dismissing plaintiff’s complaint because “membership in a

    political class, i.e., that class of people ‘protesting police brutality against

    African Americans.’” is indeterminate and invalid for § 1985(3) purposes).



                                           29
Case 3:19-cv-00641-TJC-PDB Document 26 Filed 04/17/20 Page 30 of 34 PageID 263



          Nonetheless, the Court need not go into a lengthy analysis about whether

    Turner is part of a class deserving protection under § 1985(3) because even if

    he is—which is highly doubtful—the law is not clearly established. Ziglar v.

    Abbasi, 137 S. Ct. 1843, 1868 (2017) (granting qualified immunity in § 1985(3)

    claim). No Supreme Court, Eleventh Circuit, or Florida Supreme Court case has

    allowed a class of the type Turner purports to be a part of. See Dean, 2019 WL

    8017734, at *4 (“[W]hich classes of persons are and are not protected varies

    among the circuit courts of appeals, and Supreme Court guidance is relatively

    sparse.”). Because of the split on whether political affiliation is a protected class

    under § 1985(3), see, e.g., Farber, 440 F.3d at 139 (identifying circuit split and

    explaining the Supreme Court’s “skepticism” in United Brotherhood that

    1985(3) was intended to reach anything other than race-based classes), the right

    was not clearly established, see also Ziglar, 137 S. Ct. at 1868 (“When the courts

    are divided on an issue so central to the cause of action alleged, a reasonable

    official lacks the notice required before imposing liability.”). Accordingly,

    Williams and Leeper are entitled to qualified immunity on Count VI.

          C. State Law Claims (Counts V, VII, and VIII)

          Turner asserts three state law claims: false arrest against JSO (Count

    VII) and Williams (Count VIII) and common law conspiracy against Williams

    and Leeper (Count V).




                                             30
Case 3:19-cv-00641-TJC-PDB Document 26 Filed 04/17/20 Page 31 of 34 PageID 264



          The false arrest claims are easily disposed of—under Florida law probable

    cause is a complete bar to a false arrest claim. Rankin v. Evans, 133 F.3d 1425,

    1435 (11th Cir. 1998). And determining whether an officer had probable cause

    is the same under both Florida and federal law. Id. Although under Florida law

    probable cause is normally an affirmative defense, because the Court has

    already determined there was probable cause to arrest Turner, his false arrest

    claims fail.

          Turner’s civil conspiracy claim faces a similar fate. Under Florida law, a

    civil conspiracy claim requires allegations of: “(1) an agreement between two or

    more parties; (2) to do an unlawful act or to do a lawful act by unlawful means;

    (3) the doing of some overt act in pursuance of the conspiracy; and (4) damage

    to plaintiff as a result of the acts done under the conspiracy.” Philip Morris USA,

    Inc. v. Russo, 175 So. 3d 681, 686 n.9 (Fla. 2015). “The gist of a civil action for

    conspiracy is not the conspiracy itself but the civil wrong which is alleged to

    have been done pursuant to the conspiracy.” Id. (quotation marks omitted)

    (quoting Loeb v. Geronemus, 66 So. 2d 241, 243 (Fla. 1953)). “[A] cause of action

    for civil conspiracy exists only if the basis for the conspiracy is an independent

    wrong or tort which would constitute a cause of action if the wrong were done

    by one person.” SFM Holdings, Ltd. v. Banc of Am. Sec., LLC, 764 F.3d 1327,

    1339 (11th Cir. 2014) (alterations adopted) (quotation marks omitted) (quoting

    Raimi v. Furlong, 702 So. 2d 1273, 1284 (Fla. 3d DCA 1997)).


                                            31
Case 3:19-cv-00641-TJC-PDB Document 26 Filed 04/17/20 Page 32 of 34 PageID 265



           Turner alleges that Williams and Leeper “agreed to take all actions

    necessary to assure Plaintiff’s defeat in the 2020 election.” (Doc. 7 ¶ 31).

    However, there is no non-hearsay allegation that Williams and Leeper ever

    discussed this issue. Id. Turner further alleges that the underlying actionable

    torts “include but are not limited to false arrest.” Id. ¶ 117. Here, the false arrest

    claims fail because there was probable cause to arrest Turner. Additionally,

    Turner has not alleged any overt act by Leeper—and it is not plausible that

    denying an individual retired deputy identification is an unlawful means of

    trying to ensure Turner would lose the 2020 election. Thus, Turner’s Florida

    civil conspiracy claim fails. Accordingly, Counts V, VII, and VIII are due to be

    dismissed.

          IV. CONCLUSION

          Although leave to file an amended complaint should be freely given, Fed.

    R. Civ. P. 15(a), a district court need not give such leave when amendment

    would be futile. That said, “in this Circuit, a plaintiff usually is allowed at least

    one chance to amend before a case is dismissed with prejudice.” Almanza v.

    United Airlines, Inc., 851 F.3d 1060, 1074–75 (11th Cir. 2017). Given the

    number and materiality of the deficiencies identified above, the Court doubts

    that Turner will be able to state viable claims in a second amended complaint.

    Nonetheless, the Court will permit Turner, only if he has a good faith basis to




                                             32
Case 3:19-cv-00641-TJC-PDB Document 26 Filed 04/17/20 Page 33 of 34 PageID 266



    do so, to file a second amended complaint. If Turner elects not to file such

    motion, the case will be dismissed with prejudice.

          Accordingly, it is hereby

          ORDERED:

       1. Defendant Sheriff Bill Leeper’s Motion to Dismiss (Doc. 8) is GRANTED.

       2. Defendant Sheriff Mike Williams’s Motion to Dismiss (Doc. 9) is

          GRANTED.

       3. The Amended Complaint is DISMISSED without prejudice.

       4. Not later than May 8, 2020, Plaintiff Bryan Turner, only if he has a good

          faith basis to do so, may file a second amended complaint.

       5. If a second amended complaint is filed, Defendants shall respond by June

          5, 2020.

       6. If Defendants file motions to dismiss, Turner shall respond by June 26,

          2020. If Defendants file answers, the parties shall file a case management

          report (Doc. 5-1) by June 26, 2020.

       7. If Plaintiff chooses not to file a second amended complaint by May 8, 2020,

          the case will automatically be dismissed with prejudice without further

          notice.




                                           33
Case 3:19-cv-00641-TJC-PDB Document 26 Filed 04/17/20 Page 34 of 34 PageID 267



            DONE AND ORDERED in Jacksonville, Florida this 17th day of April,

    2020.




                                                   TIMOTHY J. CORRIGAN
                                                   United States District Judge

    jjb
    Copies to:

    Counsel of record




                                         34
